Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 9, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Skorinko (U.S. Patent Application Publication No. 2019/0220032) in view of Skaaksrud (U.S. Patent Application Publication No. 2019/0287063), and Woulfe (U.S. Patent Application Publication No. 2019/0043001).
	Regarding Claim 1, Skorinko teaches a method comprising:  propelling a vehicle to a location, the vehicle including at least one compartment and a propulsion system configured to propel the vehicle (see [0036] “The autonomous delivery vehicle 100 can be loaded by opening the door 110 and loading one or more delivery items into the storage compartment 120,” [0038] “The navigation system of the autonomous delivery vehicle 100 uses the delivery destination information, along with a positioning system such as the Global Positioning System (GPS) and a three-dimensional digital map library, to navigate the path travelled by the autonomous delivery vehicle 100 to reach the delivery destination for the item being delivered. The navigation system communicates with a motor that drives the rotation of the wheels 130. The navigation system also communicates with a steering module that controls the steering of the wheels 130”),
	the at least one compartment configured to contain at least one delivery item and at least one transfer mechanism, the transfer mechanism arranged to be activated to cause the delivery item to be purged from the at least one compartment (see [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”);
	at the location, aligning the vehicle with respect to a target after opening the door, the
target being arranged to receive the delivery item when the delivery item is purged from the at
least one compartment (see [0050] “the autonomous delivery vehicle and the delivery receptacle are each configured to connect to each other via a docking process. The term ‘docking’ in this context means that the autonomous delivery vehicle is securely physically coupled to the delivery receptacle. The docking connects the autonomous delivery vehicle to the delivery receptacle door-to-door in order to facilitate an efficient, orderly and secure transfer of the delivery item from the autonomous delivery vehicle to the delivery receptacle,” [0041] “the autonomous delivery vehicle autonomously unloads delivery items into dedicated delivery receptacles, or storage units, that are located at a delivery location. The delivery receptacles protect delivered items from adverse weather conditions and prevent delivered items from being stolen. A delivery receptacle can also be referred to as a storage unit, a box, a hub, a trunk, a parcelbox, a station, or a locker”); and
	after opening the door to the at least one compartment at the location, activating the transfer mechanism, wherein activating the transfer mechanism includes causing the transfer mechanism to purge the delivery item from the at least one compartment such that the delivery item is obtained by the target (see [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”).
	Skorinko does not explicitly teach, however Skaaksrud teaches determining, after the vehicle arrives at the location, whether a delivery of the delivery item at the location is authorized (see [0744] “The delivery item is then placed inside the exemplary MALVT bot apparatus, which then travels through the office space and arrives at the recipient who authenticates delivery with delivery authentication input (e.g., via input on a user input panel prompted using a display screen, wireless input via an app on the recipient's wireless mobile node, TRON node-to-node association),” [0930] “method 5100 involving store-selected-security protocols for verification purposes, the authentication information related to the dispatched store-to-customer logistics operation may include an identifier of the authorized delivery recipient for the ordered item as part of the dispatched store-to-consumer logistics operation. As such, step 5130 of receiving the delivery recipient authentication input using the store-selected security protocol may be further implemented with the modular mobile autonomy control module detecting an advertising signal as the delivery recipient authentication input from an external wireless node within a predetermined range of the modular autonomous bot apparatus assembly once the modular autonomous bot apparatus assembly has arrived at the destination location identified by the destination information, and then authenticating that the external wireless node is associated with the authorized delivery recipient for the ordered item within the modular cargo storage system based upon the identifier of the authorized delivery recipient and identifier information within the detected advertising signal broadcast from the external wireless node”),
	opening a door to the at least one compartment at the location when it is determined that the delivery of the delivery item at the location is authorized (see [0717] “If the delivery recipient is 
authenticated to be the authorized delivery recipient for item 4310, cargo door 1715 may be actuated to open”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether delivery of an item at the location is authorized after the vehicle arrives at the location and opening a door to a compartment when it is determined that the delivery is authorized as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable the bot apparatus to dispense the delivery item (Skaaksrud [0502]).
	Skorinko does not explicitly teach, however Woulfe teaches at the location, aligning the vehicle with respect to a target after opening the door at the location, the target being arranged to receive the delivery item when the delivery item is purged from the at least one compartment (see [0010] “Once the self-driving delivery vehicle is within the vicinity of the receiving vehicle (e.g., once both vehicles are within the predefined rendezvous area), the system may cause the self-driving delivery vehicle to approach the receiving vehicle to achieve a distance between the vehicles that is close enough to facilitate a transfer of the product. For example, the self-driving delivery vehicle may be caused to pull up alongside the receiving vehicle while the receiving vehicle is traveling along the interstate highway. Thus, both velocity and direction of the delivery vehicle can be controlled to match that of the receiving vehicle. The self-driving delivery vehicle may then closely monitor a velocity and/or side-to-side steering movements of the receiving vehicle in order to safely achieve the distance between vehicles and determine on which side of the receiving vehicle to approach to facilitate the transfer of the product. In some implementations, once the self-driving delivery vehicle is close enough to the receiving vehicle to safely transfer the product, the self-driving delivery vehicle can open one or more compartments that contain the product. Then, a user may reach into the one or more compartments via an open window of the receiving vehicle to acquire the product and carry the product through the open window into the receiving vehicle. In some implementations, the self-driving delivery vehicle can be configured to extend a robotic-arm that is supporting the product toward, or even through, an opening (e.g., a window, a sunroof, an open door, a truck bed, etc.) of the receiving vehicle. Then, once the robotic arm is close enough to the opening of the receiving vehicle for the product to be safely transferred into the receiving vehicle, the robotic arm may be configured to release the product, e.g., by opening a compartment that contains the product,” [0045] “an instruction (e.g., an audible instruction, a visible instruction, etc.) may be transmitted to the receiving vehicle to instruct a human operator to activate the autopilot so that an in-motion delivery can be performed,” [0062] “The self-driving delivery vehicle may closely monitor a velocity and/or side-to-side steering movements of the receiving vehicle to safely achieve and maintain a close distance between the two vehicles. In some implementations, once the self-driving delivery vehicle 108 is within a predetermined distance from the receiving vehicle 106 (e.g., 6 inches, 12 inches, 18 inches, etc.), the self-driving delivery vehicle 108 may open the compartment 142 that contains the product 152 to allow a recipient that is riding within the receiving vehicle 106 to open a window to acquire the product 152 from the compartment 142,” [0074] “the self-driving delivery vehicle 400 may transfer the product 152 into the receiving vehicle while both vehicles are in motion on a public roadway … the transfer of the product 152 from the self-driving delivery vehicle 400 into the receiving vehicle may occur while both vehicles are in motion,” after opening the door at the location (e.g., Interstate 95; Richmond, VA) the self-driving delivery vehicle continuously aligns itself with the receiving vehicle (by matching the velocity and direction of the receiving vehicle)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of at the location, aligning the vehicle with respect to a target after opening the door at the location, the target being arranged to receive the delivery item when the delivery item is purged from the at least one compartment as taught in Woulfe with the delivery method of Skorinko with the motivation to enable enable the delivery vehicle to deliver the item to the receiving vehicle and enable the receiving vehicle to receive the item from the delivery vehicle (Woulfe [0010] and [0090]).
	Regarding Claim 2, the combination of Skorinko, Skaaksrud, and Woulfe teaches the limitations of claim 1 as discussed above. Skorinko further teaches wherein aligning the vehicle with respect to the target includes adjusting a relative positioning between the vehicle and the target such that the target is aligned along at least one axis with the at least one compartment (see [0051] “the autonomous delivery vehicle positions itself adjacent to the delivery receptacle with the doors of the delivery vehicle and the delivery receptacle facing each other and, using proximity sensors, monitors the interpositioning of the autonomous delivery vehicle relative to the delivery receptacle and dynamically adjusts the positioning of the autonomous delivery vehicle so as to maintain an ideal juxtaposition of the vehicle to the receptacle for transferring the delivery item to the receptacle”).
	Regarding Claim 3, the combination of Skorinko, Skaaksrud, and Woulfe teaches the limitations of claim 2 as discussed above. Skorinko further teaches wherein the transfer mechanism includes a transfer surface on which the delivery item is carried, and wherein aligning the vehicle with respect to the target further includes adjusting the relative positioning between the vehicle and the target such that the target is aligned along the at least one axis with the transfer surface (see [0057] “the autonomous delivery vehicle has a floor comprising a moving belt that autonomously unloads the delivery item into the delivery receptacle. FIGS. 8a and 8b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using a floor comprising a moving belt in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b,” [0051] “the autonomous delivery vehicle positions itself adjacent to the delivery receptacle with the doors of the delivery vehicle and the delivery receptacle facing each other and, using proximity sensors, monitors the interpositioning of the autonomous delivery vehicle relative to the delivery receptacle and dynamically adjusts the positioning of the autonomous delivery vehicle so as to maintain an ideal juxtaposition of the vehicle to the receptacle for transferring the delivery item to the receptacle”).
	Regarding Claim 4, the combination of Skorinko, Skaaksrud, and Woulfe teaches the limitations of claim 3 as discussed above. Skorinko further teaches wherein the transfer mechanism further includes a linear force mechanism, where the linear force mechanism is configured to push the delivery item on the transfer surface to purge the delivery item from the at least one compartment (see [0055] “the autonomous delivery vehicle autonomously unloads a delivery item into the delivery receptacle using an electromechanical pushing arm, pushing shelf, or pushing spring. FIGS. 6a and 6b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using an electromechanical pushing arm in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 600 has a mechanical pushing arm 620 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 610 and opening the doors of the autonomous delivery vehicle 600 and the delivery receptacle 610, the electromechanical pushing arm 620 of the autonomous delivery vehicle 600 pushes the delivery item 630 into the delivery receptacle 610, as shown in FIG. 6b”).
	Regarding Claim 5, the combination of Skorinko, Skaaksrud, and Woulfe teaches the limitations of claim 4 as discussed above. Skorinko does not explicitly teach, however Skaaksrud teaches wherein activating the transfer mechanism includes causing the transfer surface to tilt to create a sloped transfer surface (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”) and
	causing the linear force mechanism to push the delivery item on the sloped transfer surface to purge the delivery item from the at least one compartment (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back towards the front where stored items/objects may be dispensed (e.g., towards the door 1715 of the APM 1710),” [0730] “In other examples, providing selective access as part of step 4430 may also have the modular mobile autonomy control module controlling and actuating an actuated sliding arm (e.g., arm 2085 shown in FIG. 20D) disposed on the modular cargo storage system to move the item being shipped out from a payload area within the modular cargo storage system,” [0717] “removal may be enhanced with object manipulation systems (e.g., moving belt surfaces, actuated sweeping arms, actuated grabbing arms, and the like as described above) and/or causing the exemplary MALVT bot apparatus assembly 1700 to tilt so as to help slide the item 4310 towards the cargo door 1715”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of causing the transfer surface to tilt to create a sloped transfer surface and causing the linear force mechanism to push the delivery item on the sloped transfer surface to purge the delivery item from the at least one compartment as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
	Regarding Claim 6, the combination of Skorinko, Skaaksrud, and Woulfe teaches the limitations of claim 3 as discussed above. Skorinko further teaches wherein the target is a receiver, the receiver including a receptacle configured to receive the delivery item when the delivery item is purged from the at least one compartment by the transfer mechanism (see [0041] “the autonomous delivery vehicle autonomously unloads delivery items into dedicated delivery receptacles, or storage units, that are located at a delivery location. The delivery receptacles protect delivered items from adverse weather conditions and prevent delivered items from being stolen. A delivery receptacle can also be referred to as a storage unit, a box, a hub, a trunk, a parcelbox, a station, or a locker”),
	wherein aligning the vehicle with respect to the target includes adjusting the relative positioning in a horizontal direction (see [0047] “Once at the delivery location, the autonomous delivery vehicle can locate the delivery receptacle and its door using a variety of methods. In one embodiment, the delivery receptacle has visual markers or cues disposed on it. Such visual markers can include color markers or sign markers. The autonomous delivery vehicle uses a camera or cameras, such as the cameras 150 shown in FIG. 1, to provide images to the software control system of the autonomous delivery vehicle. The control system identifies the visual markers on the delivery receptacle and causes the autonomous delivery vehicle to position itself adjacent the door of the delivery receptacle,” [0053] “the autonomous delivery vehicle 400 positions itself adjacent the delivery receptacle 410 such that the outwardly-extending member 430 of the sliding door 420 of the autonomous delivery vehicle 400 matingly engages with the recess 450 of the sliding door 440 of the delivery receptacle 410”).
	Skorinko does not explicitly teach, however Skaaksrud teaches adjusting the relative positioning in a horizontal direction in a vertical direction (see [0620] “alternate lifting mechanisms may be used as part of an exemplary MALVT bot apparatus (e.g., part of selectively adjustable suspension system 1840), such as a “scissor-lift” type mechanism mentioned previously. FIG. 39 is a front view diagram of an exemplary MALVT bot apparatus 3900 (similar to apparatus 1700) in a configuration having a cargo door 1715 extended and in a lifted orientation using articulating scissor-lift 3905 that responsively lifts and lowers the base of MB 1705 (separate from the wheels 1805 and their wheelbase). FIG. 40 shows the same exemplary MALVT bot apparatus 3900 but from a rear view perspective. An apparatus 3900 using such a scissor-lift 3905 may provide a higher lift capability, such as might be needed for use cases where the exemplary MALVT bot apparatus 3900 is interfacing with other vehicles, building access doors, steps, platforms, etc.) (please see claim 1 rejection for combination rationale).
	Regarding Claim 7, the combination of Skorinko, Skaaksrud, and Woulfe teaches the limitations of claim 1 as discussed above. Skorinko further teaches wherein the target includes at least one sensor fiducial and the vehicle includes at least one sensor, wherein aligning the vehicle with respect to the target includes utilizing the at least one sensor and the at least one sensor fiducial (see [0047] “the delivery receptacle has visual markers or cues disposed on it. Such visual markers can include color markers or sign markers. The autonomous delivery vehicle uses a camera or cameras, such as the cameras 150 shown in FIG. 1, to provide images to the software control system of the autonomous delivery vehicle. The control system identifies the visual markers on the delivery receptacle and causes the autonomous delivery vehicle to position itself adjacent the door of the delivery receptacle. In another embodiment, the delivery receptacle has a scanning code, such as a QR code or other type of barcode, disposed on it that allow the vehicle's camera(s) and control system to locate the delivery receptacle”).
	Regarding Claim 8, the combination of Skorinko, Skaaksrud, and Woulfe teaches the limitations of claim 1 as discussed above. Skorinko does not explicitly teach, however Woulfe teaches further including: determining when the delivery item is obtained by the target; when it is determined that the delivery item is obtained by the target, deactivating the transfer mechanism; after deactivating the transfer mechanism, closing the door to the at least one compartment (see Claim 11 “causing the self-driving delivery vehicle to extend a robotic-arm that is supporting the product toward a window of the receiving vehicle; and causing the self-driving delivery vehicle to retract the robotic-arm when the product has been transferred into the receiving vehicle,” [0070] “FIG. 4B illustrates the self-driving delivery vehicle 400 with the movable compartment 402 retracted back into the interior region 404 by the robotic-arm 406 and with a door 408 in a closed position with respect to the interior region 404. Although this example involves a robotic-arm 406, it can be appreciated that the delivery vehicle 400 may be equipped with any type of compartment for delivering a product. In other examples, the compartment may have a controlled door for exposing the product within a predetermined period,” [0114] “causing the self-driving delivery vehicle to retract the robotic-arm when the product has been transferred into the receiving vehicle”) and
	propelling the vehicle away from the location (see [0088] “the self-driving delivery vehicle may approach the receiving vehicle, transmit an instruction that causes the receiving vehicle to open an window and/or a sunroof, transfer the product through the window and/or sunroof into the receiving vehicle, transmit a second instruction that causes the receiving vehicle to close the window and/or sunroof, and then drive away”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining when the delivery item is obtained by the target, when it is determined that the delivery item is obtained by the target, deactivating the transfer mechanism, after deactivating the transfer mechanism, closing the door to the at least one compartment, and propelling the vehicle away from the location as taught in Woulfe with the delivery method of Skorinko with the motivation to enable the delivery vehicle to move away from the target for a subsequent delivery (Woulfe [0046]).
	Regarding Claim 13, the combination of Skorinko, Skaaksrud, and Woulfe teaches the limitations of claim 12 as discussed above.  Skorinko does not explicitly teach, however Skaaksrud teaches wherein activating the transfer mechanism includes causing the transfer surface to tilt to create a sloped transfer surface (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”) and
	causing the linear force mechanism to push the delivery item on the sloped transfer surface to transfer the delivery item from the at least one compartment (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back towards the front where stored items/objects may be dispensed (e.g., towards the door 1715 of the APM 1710),” [0730] “In other examples, providing selective access as part of step 4430 may also have the modular mobile autonomy control module controlling and actuating an actuated sliding arm (e.g., arm 2085 shown in FIG. 20D) disposed on the modular cargo storage system to move the item being shipped out from a payload area within the modular cargo storage system,” [0717] “removal may be enhanced with object manipulation systems (e.g., moving belt surfaces, actuated sweeping arms, actuated grabbing arms, and the like as described above) and/or causing the exemplary MALVT bot apparatus assembly 1700 to tilt so as to help slide the item 4310 towards the cargo door 1715”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of causing the transfer surface to tilt to create a sloped transfer surface and causing the linear force mechanism to push the delivery item on the sloped transfer surface to transfer the delivery item from the at least one compartment as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Skorinko in view of Skaaksrud and Anand (U.S. Patent Application Publication No. 2019/0061939).
	The combination of Skorinko, Skaaksrud, and Woulfe teaches the limitations of claim 1 as discussed above. Skorinko further teaches wherein the vehicle is an autonomous vehicle and aligning the vehicle with respect to the target includes autonomously propelling the vehicle (see Abstract “An autonomous delivery system includes an autonomous delivery vehicle and a dedicated delivery receptacle at a delivery location. The autonomous delivery vehicle autonomously delivers a delivery item to the delivery location and autonomously transfers the delivery item to the delivery receptacle,” [0051] “the autonomous delivery vehicle positions itself adjacent to the delivery receptacle with the doors of the delivery vehicle and the delivery receptacle facing each other and, using proximity sensors, monitors the interpositioning of the autonomous delivery vehicle relative to the delivery receptacle and dynamically adjusts the positioning of the autonomous delivery vehicle so as to maintain an ideal juxtaposition of the vehicle to the receptacle for transferring the delivery item to the receptacle”).
	Skorinko does not explicitly teach, however Anand teaches wherein determining, after the vehicle arrives at the location, whether the delivery of the delivery item at the location is authorized includes the vehicle communicating with a customer associated with the location to obtain permission to complete the delivery of the delivery item without the customer being physically present at the location (see [0028] “if a robotic vehicle determines that the requester or a predetermined authorized 
recipient is not present at the package delivery location, the robotic vehicle may send a notification regarding the situation to the requester and request instructions from the requester regarding package delivery. If the robotic vehicle receives a response from the requester indicating that the package should be delivered anyway, the robotic vehicle may do so”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of communicating with a customer to obtain permission to complete the delivery of the delivery item without the customer being physically present at the location as taught in Anand with the delivery method of Skorinko with the motivation to “enable a delivery robotic vehicle to complete a package delivery when the requester or predetermined 
authorized recipient is not present at the initial package delivery location. This may save time and money for package deliveries performed by robotic vehicles” (Anand [0028]).
Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skorinko in view of Woulfe.
	Regarding Claim 10, Skorinko teaches a method comprising:  opening at least one compartment of a vehicle at a delivery location at a delivery location, the vehicle also including a propulsion system configured to propel the vehicle, the at least one compartment configured to contain at least one delivery item and at least one transfer mechanism, the transfer mechanism arranged to be activated to cause the delivery item to be transferred out of the at least one compartment (see [0038] “The navigation system of the autonomous delivery vehicle 100 uses the delivery destination information, along with a positioning system such as the Global Positioning System (GPS) and a three-dimensional digital map library, to navigate the path travelled by the autonomous delivery vehicle 100 to reach the delivery destination for the item being delivered. The navigation system communicates with a motor that drives the rotation of the wheels 130. The navigation system also communicates with a steering module that controls the steering of the wheels 130,” [0053] “the autonomous delivery vehicle is configured to dock to the delivery receptacle in such a way that the act of the autonomous delivery vehicle opening its own door also opens the door of the receptacle simultaneously,” [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”);
	wherein autonomously aligning the vehicle with respect to the target includes adjusting a position of the vehicle to align with the target along at least one axis (see [0051] “the autonomous delivery vehicle positions itself adjacent to the delivery receptacle with the doors of the delivery vehicle and the delivery receptacle facing each other and, using proximity sensors, monitors the interpositioning of the autonomous delivery vehicle relative to the delivery receptacle and dynamically adjusts the positioning of the autonomous delivery vehicle so as to maintain an ideal juxtaposition of the vehicle to the receptacle for transferring the delivery item to the receptacle”); and
	activating the transfer mechanism after opening the at least one compartment and after autonomously aligning the vehicle with respect to the target, wherein activating the transfer mechanism includes causing the transfer mechanism to transfer the delivery item from the at least one compartment such that the delivery item is transferred from the at least one compartment to the target (see [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”).
	Skorinko does not explicitly teach, however Woulfe teaches autonomously aligning the vehicle with respect to a target after opening the at least one compartment at the delivery location, the target being located at the delivery location (see [0010] “Once the self-driving delivery vehicle is within the vicinity of the receiving vehicle (e.g., once both vehicles are within the predefined rendezvous area), the system may cause the self-driving delivery vehicle to approach the receiving vehicle to achieve a distance between the vehicles that is close enough to facilitate a transfer of the product. For example, the self-driving delivery vehicle may be caused to pull up alongside the receiving vehicle while the receiving vehicle is traveling along the interstate highway. Thus, both velocity and direction of the delivery vehicle can be controlled to match that of the receiving vehicle. The self-driving delivery vehicle may then closely monitor a velocity and/or side-to-side steering movements of the receiving vehicle in order to safely achieve the distance between vehicles and determine on which side of the receiving vehicle to approach to facilitate the transfer of the product. In some implementations, once the self-driving delivery vehicle is close enough to the receiving vehicle to safely transfer the product, the self-driving delivery vehicle can open one or more compartments that contain the product. Then, a user may reach into the one or more compartments via an open window of the receiving vehicle to acquire the product and carry the product through the open window into the receiving vehicle. In some implementations, the self-driving delivery vehicle can be configured to extend a robotic-arm that is supporting the product toward, or even through, an opening (e.g., a window, a sunroof, an open door, a truck bed, etc.) of the receiving vehicle. Then, once the robotic arm is close enough to the opening of the receiving vehicle for the product to be safely transferred into the receiving vehicle, the robotic arm may be configured to release the product, e.g., by opening a compartment that contains the product,” [0045] “an instruction (e.g., an audible instruction, a visible instruction, etc.) may be transmitted to the receiving vehicle to instruct a human operator to activate the autopilot so that an in-motion delivery can be performed,” [0062] “The self-driving delivery vehicle may closely monitor a velocity and/or side-to-side steering movements of the receiving vehicle to safely achieve and maintain a close distance between the two vehicles. In some implementations, once the self-driving delivery vehicle 108 is within a predetermined distance from the receiving vehicle 106 (e.g., 6 inches, 12 inches, 18 inches, etc.), the self-driving delivery vehicle 108 may open the compartment 142 that contains the product 152 to allow a recipient that is riding within the receiving vehicle 106 to open a window to acquire the product 152 from the compartment 142,” [0074] “the self-driving delivery vehicle 400 may transfer the product 152 into the receiving vehicle while both vehicles are in motion on a public roadway … the transfer of the product 152 from the self-driving delivery vehicle 400 into the receiving vehicle may occur while both vehicles are in motion,” after opening the door at the location (e.g., Interstate 95; Richmond, VA) the self-driving delivery vehicle continuously aligns itself with the receiving vehicle (by matching the velocity and direction of the receiving vehicle)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of autonomously aligning the vehicle with respect to a target after opening the at least one compartment at the delivery location, the target being located at the delivery location as taught in Woulfe with the delivery method of Skorinko with the motivation to enable enable the delivery vehicle to deliver the item to the receiving vehicle and enable the receiving vehicle to receive the item from the delivery vehicle (Woulfe [0010] and [0090]).
	Regarding Claim 11, the combination of Skorinko and Woulfe teaches the limitations of claim 10 as discussed above.  Skorinko further teaches wherein the transfer mechanism includes a transfer surface on which the delivery item is carried, and wherein autonomously aligning the vehicle with respect to the target further includes adjusting the relative positioning between the vehicle and the target such that the target is aligned along the at least one axis with the transfer surface (see [0057] “the autonomous delivery vehicle has a floor comprising a moving belt that autonomously unloads the delivery item into the delivery receptacle. FIGS. 8a and 8b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using a floor comprising a moving belt in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b,” [0051] “the autonomous delivery vehicle positions itself adjacent to the delivery receptacle with the doors of the delivery vehicle and the delivery receptacle facing each other and, using proximity sensors, monitors the interpositioning of the autonomous delivery vehicle relative to the delivery receptacle and dynamically adjusts the positioning of the autonomous delivery vehicle so as to maintain an ideal juxtaposition of the vehicle to the receptacle for transferring the delivery item to the receptacle”).
	Regarding Claim 12, the combination of Skorinko and Woulfe teaches the limitations of claim 11 as discussed above.  Skorinko further teaches wherein the transfer mechanism further includes a linear force mechanism, where the linear force mechanism is configured to push the delivery item on the transfer surface to transfer the delivery item from the at least one compartment (see [0055] “the autonomous delivery vehicle autonomously unloads a delivery item into the delivery receptacle using an electromechanical pushing arm, pushing shelf, or pushing spring. FIGS. 6a and 6b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using an electromechanical pushing arm in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 600 has a mechanical pushing arm 620 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 610 and opening the doors of the autonomous delivery vehicle 600 and the delivery receptacle 610, the electromechanical pushing arm 620 of the autonomous delivery vehicle 600 pushes the delivery item 630 into the delivery receptacle 610, as shown in FIG. 6b”).
	Regarding Claim 14, the combination of Skorinko and Woulfe teaches the limitations of claim 10 as discussed above.  Skorinko further teaches wherein the target is a receiver, the receiver including a receptacle configured to receive the delivery item when the delivery item is transferred from the at least one compartment by the transfer mechanism (see [0041] “the autonomous delivery vehicle autonomously unloads delivery items into dedicated delivery receptacles, or storage units, that are located at a delivery location. The delivery receptacles protect delivered items from adverse weather conditions and prevent delivered items from being stolen. A delivery receptacle can also be referred to as a storage unit, a box, a hub, a trunk, a parcelbox, a station, or a locker”).
	Skorinko does not explicitly teach, however Woulfe teaches wherein autonomously aligning the vehicle with respect to the target includes adjusting a position of the vehicle and a position of the receiver (see [0010] “Once the self-driving delivery vehicle is within the vicinity of the receiving vehicle (e.g., once both vehicles are within the predefined rendezvous area), the system may cause the self-driving delivery vehicle to approach the receiving vehicle to achieve a distance between the vehicles that is close enough to facilitate a transfer of the product. For example, the self-driving delivery vehicle may be caused to pull up alongside the receiving vehicle while the receiving vehicle is traveling along the interstate highway. Thus, both velocity and direction of the delivery vehicle can be controlled to match that of the receiving vehicle. The self-driving delivery vehicle may then closely monitor a velocity and/or side-to-side steering movements of the receiving vehicle in order to safely achieve the distance between vehicles and determine on which side of the receiving vehicle to approach to facilitate the transfer of the product. In some implementations, once the self-driving delivery vehicle is close enough to the receiving vehicle to safely transfer the product, the self-driving delivery vehicle can open one or more compartments that contain the product. Then, a user may reach into the one or more compartments via an open window of the receiving vehicle to acquire the product and carry the product through the open window into the receiving vehicle. In some implementations, the self-driving delivery vehicle can be configured to extend a robotic-arm that is supporting the product toward, or even through, an opening (e.g., a window, a sunroof, an open door, a truck bed, etc.) of the receiving vehicle. Then, once the robotic arm is close enough to the opening of the receiving vehicle for the product to be safely transferred into the receiving vehicle, the robotic arm may be configured to release the product, e.g., by opening a compartment that contains the product,” [0045] “an instruction (e.g., an audible instruction, a visible instruction, etc.) may be transmitted to the receiving vehicle to instruct a human operator to activate the autopilot so that an in-motion delivery can be performed,” [0062] “The self-driving delivery vehicle may closely monitor a velocity and/or side-to-side steering movements of the receiving vehicle to safely achieve and maintain a close distance between the two vehicles. In some implementations, once the self-driving delivery vehicle 108 is within a predetermined distance from the receiving vehicle 106 (e.g., 6 inches, 12 inches, 18 inches, etc.), the self-driving delivery vehicle 108 may open the compartment 142 that contains the product 152 to allow a recipient that is riding within the receiving vehicle 106 to open a window to acquire the product 152 from the compartment 142,” [0074] “the self-driving delivery vehicle 400 may transfer the product 152 into the receiving vehicle while both vehicles are in motion on a public roadway … the transfer of the product 152 from the self-driving delivery vehicle 400 into the receiving vehicle may occur while both vehicles are in motion,” [0090] “the receiving vehicle 106 may serve to at least partially deliver the product 152 to another location and/or to another receiving vehicle 106. For example, upon receiving delivery of the product 152 at the receiving vehicle 106, the receiving vehicle 106 may continue along the first route into a second rendezvous area at which a second self-driving delivery vehicle 106 again performs a rendezvous with the receiving vehicle 106. During the rendezvous, the two vehicles may perform a coordination protocol, e.g., a handshake, to verify identities, coordinate speed and direction, and/or confirm any other conditions described herein. Then, the product 152 may be transferred from the receiving vehicle into the second self-driving delivery vehicle 108”) (please see claim 10 rejection for combination rationale).
	Regarding Claim 15, the combination of Skorinko and Woulfe teaches the limitations of claim 10 as discussed above.  Skorinko further teaches wherein the target includes at least one sensor fiducial and the vehicle includes at least one sensor, wherein autonomously aligning the vehicle with respect to the target includes utilizing the at least one sensor and the at least one sensor fiducial (see [0047] “the delivery receptacle has visual markers or cues disposed on it. Such visual markers can include color markers or sign markers. The autonomous delivery vehicle uses a camera or cameras, such as the cameras 150 shown in FIG. 1, to provide images to the software control system of the autonomous delivery vehicle. The control system identifies the visual markers on the delivery receptacle and causes the autonomous delivery vehicle to position itself adjacent the door of the delivery receptacle. In another embodiment, the delivery receptacle has a scanning code, such as a QR code or other type of barcode, disposed on it that allow the vehicle's camera(s) and control system to locate the delivery receptacle”).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Skorinko in view of Woulfe, Skaaksrud, and Ibe (U.S. Patent Application Publication No. 2019/0220000).
	Regarding Claim 16, the combination of Skorinko and Woulfe teaches the limitations of claim 10 as discussed above.  Skorinko does not explicitly teach, however Skaaksrud teaches wherein the transfer mechanism includes a transfer surface, a transfer surface actuator (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609] “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”),
	a linear force mechanism, and a linear force actuator (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back towards the front where stored items/objects may be dispensed (e.g., towards the door 1715 of the APM 1710),” [0730] “In other examples, providing selective access as part of step 4430 may also have the modular mobile autonomy control module controlling and actuating an actuated sliding arm (e.g., arm 2085 shown in FIG. 20D) disposed on the modular cargo storage system to move the item being shipped out from a payload area within the modular cargo storage system,” [0717] “removal may be enhanced with object manipulation systems (e.g., moving belt surfaces, actuated sweeping arms, actuated grabbing arms, and the like as described above) and/or causing the exemplary MALVT bot apparatus assembly 1700 to tilt so as to help slide the item 4310 towards the cargo door 1715”).
	Skorinko does not explicitly teach, however Ibe teaches the linear force mechanism and the linear force actuator being disposed on the transfer surface (See FIGS. 10 – 14, [0197] “As shown in FIG. 10A, the carrying mechanism 220 is constituted by an arm 221 (holding part), an up-and-down part 222, a translation part 223 and a carrying platform 224,” [0201] “The translation part 223 is a mechanism for translating the arm 221 in the front-to-back direction of the delivery vehicle 200,” [0211] “the arm 221 
can move to set the delivery box 300 in the delivery box fixture 400”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the linear force mechanism and the linear force actuator being disposed on the transfer surface as taught in Ibe with the delivery system of Skorinko with the motivation to enable the carrying mechanism to dispense the delivery box into the delivery box fixture (Ibe [0211]).
	Regarding Claim 17, the combination of Skorinko, Woulfe, Skaaksrud, and Ibe teaches the limitations of claim 16 as discussed above.  Skorinko does not explicitly teach, however Skaaksrud teaches wherein the transfer surface is arranged to support the delivery item, the transfer surface actuator is arranged to tilt the transfer surface such that the transfer surface is sloped (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”), and
	the linear force actuator is configured to apply a first force to the linear force mechanism to cause the linear force mechanism to apply a second force to the delivery item to push the delivery item along the transfer surface (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b 
on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back towards the front where stored items/objects may be dispensed (e.g., towards the door 1715 of the APM 1710),” [0730] “In other examples, providing selective access as part of step 4430 may also have the modular mobile autonomy control module controlling and actuating an actuated sliding arm (e.g., arm 2085 shown in FIG. 20D) disposed on the modular cargo storage system to move the item being shipped out from a payload area within the modular cargo storage system,” [0717] “removal may be enhanced with object manipulation systems (e.g., moving belt surfaces, actuated sweeping arms, actuated grabbing arms, and the like as described above) and/or causing the exemplary MALVT bot apparatus assembly 1700 to tilt so as to help slide the item 4310 towards the cargo door 1715”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transfer surface, transfer surface actuator, linear force mechanism, and linear force actuator as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skorinko in view of Skaaksrud and Ibe
	Regarding Claim 18, Skorinko teaches a vehicle comprising: a propulsion system, the propulsion system configured to enable the vehicle to drive; and at least one compartment (see [0036] “The autonomous delivery vehicle 100 can be loaded by opening the door 110 and loading one or more delivery items into the storage compartment 120,” [0038] “The navigation system of the autonomous delivery vehicle 100 uses the delivery destination information, along with a positioning system such as the Global Positioning System (GPS) and a three-dimensional digital map library, to navigate the path travelled by the autonomous delivery vehicle 100 to reach the delivery destination for the item being delivered. The navigation system communicates with a motor that drives the rotation of the wheels 130. The navigation system also communicates with a steering module that controls the steering of the wheels 130”), and
	the at least one compartment configured to contain at least one delivery item and at least one transfer mechanism, the transfer mechanism Nuro Ref. No. 1076-US.0275 U.S. NON-PROVISIONAL PATENT APPLICATIONarranged to be activated to cause the delivery item to be purged from the at least one compartment (see [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”).
	Skorinko does not explicitly teach, however Skaaksrud teaches wherein the transfer mechanism includes a transfer surface, a transfer surface actuator (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 
extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”),
	a linear force mechanism, and a linear force actuator, and wherein the delivery item is situated on the transfer surface and is arranged to be purged from the at least one compartment using the transfer mechanism (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b 
on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back towards the front where stored items/objects may be dispensed (e.g., towards the door 1715 of the APM 1710),” [0730] “In other examples, providing selective access as part of step 4430 may also have the modular mobile autonomy control module controlling and actuating an actuated sliding arm (e.g., arm 2085 shown in FIG. 20D) disposed on the modular cargo storage system to move the item being shipped out from a payload area within the modular cargo storage system,” [0717] “removal may be enhanced with object manipulation systems (e.g., moving belt surfaces, actuated sweeping arms, actuated grabbing arms, and the like as described above) and/or causing the exemplary MALVT bot apparatus assembly 1700 to tilt so as to help slide the item 4310 towards the cargo door 1715”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transfer surface, transfer surface actuator, linear force mechanism, and linear force actuator as taught in Skaaksrud with the delivery vehicle of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
	Skorinko does not explicitly teach, however Ibe teaches the linear force mechanism and the linear force actuator being disposed on the transfer surface (See FIGS. 10 – 14, [0197] “As shown in FIG. 10A, the carrying mechanism 220 is constituted by an arm 221 (holding part), an up-and-down part 222, a translation part 223 and a carrying platform 224,” [0201] “The translation part 223 is a mechanism for translating the arm 221 in the front-to-back direction of the delivery vehicle 200,” [0211] “the arm 221 
can move to set the delivery box 300 in the delivery box fixture 400”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the linear force mechanism and the linear force actuator being disposed on the transfer surface as taught in Ibe with the delivery system of Skorinko with the motivation to enable the carrying mechanism to dispense the delivery box into the delivery box fixture (Ibe [0211]).
	Regarding Claim 19, Skorinko, Skaaksrud, and Ibe teach the limitations of claim 18 as discussed above.  Skorinko does not explicitly teach, however Skaaksrud teaches wherein the transfer surface is arranged to support the delivery item, the transfer surface actuator is arranged to tilt the transfer surface such that the transfer surface is sloped (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 
extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”), and
	the linear force actuator is configured to apply a first force to the linear force mechanism to cause the linear force mechanism to apply a second force to the delivery item to push the delivery item along the transfer surface and out of the at least one compartment (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back towards the front where stored items/objects may be dispensed (e.g., towards the door 1715 
of the APM 1710),” [0730] “In other examples, providing selective access as part of step 4430 may also have the modular mobile autonomy control module controlling and actuating an actuated sliding arm (e.g., arm 2085 shown in FIG. 20D) disposed on the modular cargo storage system to move the item being shipped out from a payload area within the modular cargo storage system,” [0717] “removal may be enhanced with object manipulation systems (e.g., moving belt surfaces, actuated sweeping arms, actuated grabbing arms, and the like as described above) and/or causing the exemplary MALVT bot apparatus assembly 1700 to tilt so as to help slide the item 4310 towards the cargo door 1715”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transfer surface, transfer surface actuator, linear force mechanism, and linear force actuator as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
	Regarding Claim 20, Skorinko, Skaaksrud, and Ibe teach the limitations of claim 19 as discussed above.  Skorinko further teaches further including: at least one sensor arranged to determine a position of the at least one compartment relative to a target, the at least sensor configured to cooperate with the propulsion system to enable the propulsion system to autonomously align the at least one compartment with the target (see [0047] “the delivery receptacle has visual markers or cues disposed on it. Such visual markers can include color markers or sign markers. The autonomous delivery vehicle uses a camera or cameras, such as the cameras 150 shown in FIG. 1, to provide images to the software control system of the autonomous delivery vehicle. The control system identifies the visual markers on the delivery receptacle and causes the autonomous delivery vehicle to position itself adjacent the door of the delivery receptacle. In another embodiment, the delivery receptacle has a scanning code, such as a QR code or other type of barcode, disposed on it that allow the vehicle's camera(s) and control system to locate the delivery receptacle,” the camera is “arranged” (e.g., on the exterior, facing outwards) in such a way as to determine the position of the vehicle (and thus the compartment) relative to a target.  For example, if an image taken from the camera indicates the presence of the visual markers on the target, then it can be determined that the vehicle is in front of the target), 
	the target having a target surface, wherein the linear force mechanism is configured to push the delivery item out of the at least one compartment and onto the target surface (see [0055] “the autonomous delivery vehicle autonomously unloads a delivery item into the delivery receptacle using an electromechanical pushing arm, pushing shelf, or pushing spring. FIGS. 6a and 6b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using an electromechanical pushing arm in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 600 has a mechanical pushing arm 620 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 610 and opening the doors of the autonomous delivery vehicle 600 and the delivery receptacle 610, the electromechanical pushing arm 620 of the autonomous delivery vehicle 600 pushes the delivery item 630 into the delivery receptacle 610, as shown in FIG. 6b”).
Response to Argument
Applicant’s arguments filed May 9, 2022 regarding the prior art rejections have been fully considered but they are not persuasive.  Applicant argues that “Skorinko does not appear to disclose or suggest aligning a vehicle with respect to a target after opening a door of the vehicle” and “Skorinko does not appear to disclose or suggest aligning a vehicle with respect to a target after opening a compartment at a delivery location” (p. 10, para. 3; p. 12, para. 1).  As discussed more fully above, such features are taught by Woulfe.
Applicant argues that:
there is no disclosure or reasonable suggesting that aligning a vehicle with respect to a target includes adjusting a position of a receiver. The receiving vehicle of Woulfe drives away from a rendezvous, but driving away from a rendezvous is not equivalent to, and does not reasonably suggest, adjusting a position of the receiving vehicle as part of autonomously aligning a vehicle with respect to a target

(p. 13, para. 1 (emphasis in original)).  The Examiner disagrees.  As described more fully above, as part of the autonomously aligning of the delivery vehicle with respect to the receiving vehicle in Woulfe, an in-motion delivery includes controlling the velocity and direction of the delivery vehicle to match the velocity and direction of the receiving vehicle.  Because the receiving vehicle is in motion during the alignment process, the position of the receiving vehicle is adjusted.
Applicant argues that, regarding Ibe, “There is no reasonable suggestion of any linear force actuator disposed on a transfer surface. The cited passage and figure(s) of Ibe do not appear to disclose or suggest that a linear force actuator is disposed on a transfer surface” (p. 14, para. 2 (emphasis in original)).  
	The Examiner disagrees.  As illustrated in FIG. 10A of Ibe, a linear force mechanism (e.g., arm 221) and a linear force actuator (e.g., translation part 223) are disposed on a transfer surface (e.g., the flat surface under the cylinder labeled 224).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                 /OMAR ZEROUAL/Primary Examiner, Art Unit 3628